Citation Nr: 9931807	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1969 to May 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the St. Petersburg, Florida, Regional Office (RO).  In June 
1997, a travel Board hearing was held before the undersigned 
Board member.  In October 1997, the case was remanded to the 
RO for additional evidentiary development.  


REMAND

In its October 1997 remand, the Board, in part, directed the 
RO to (a) request appellant to provide detailed information 
regarding the specific stressors he claimed to have 
experienced in service; (b) contact the appropriate service 
department (including contacting directly the Medical 
Company, 97th United States Army General Hospital, Frankfurt, 
Germany and United States Army 4th General Dispensary, 
Darmstadt, Germany) to request that they provide any records, 
such as military/civilian police investigative reports and 
hospital or ambulance records, which might substantiate the 
appellant's allegations that he was exposed to traumatic 
events while treating and transporting injured and dying 
accident victims via helicopter/vehicular ambulance to a 
Germany military hospital/dispensary (including two victims 
who allegedly died while being treated by him in an ambulance 
on his initial night working; and wounded soldiers returning 
from Vietnam); (c) request an appropriate organization to 
conduct a search for additional military service personnel 
and disciplinary records pertaining to the appellant; (d) 
obtain any additional relevant private and VA clinical 
records, including those from a certain private physician; 
(e) obtain any relevant employment medical/personnel records; 
(f) obtain an audiotape that the appellant allegedly provided 
to a VA employee at the Daytona Beach, Florida, outpatient 
clinic; (g) send additional information and/or records to a 
certain military support group for verification of service 
stressors; and (h) arrange a VA psychiatric examination to 
determine the nature and etiology of any acquired psychiatric 
disorder presently manifested.  

Pursuant to the Board's October 1997 remand, the RO sought 
additional detailed service stressor information, additional 
service personnel/military disciplinary records, additional 
relevant private and VA clinical records, the specified 
audiotape, and any relevant employment medical/personnel 
records; requested a certain military support group to verify 
service stressors; and arranged a VA psychiatric examination.  
However, the RO did not contact the appropriate service 
department (including contacting directly the Medical 
Company, 97th United States Army General Hospital, Frankfurt, 
Germany and United States Army 4th General Dispensary, 
Darmstadt, Germany) to obtain the specified in-service 
records in question, as ordered in the Board's remand.  
Additionally, although a May 1999 VA psychiatric examination 
was conducted, the examination report did not fully comply 
with the Board's remand instructions, particularly since the 
examiner did not comment upon the significance, if any, of 
the diagnosis of an immature personality noted in the service 
medical records and the history of preservice childhood 
traumatic events and post-service motor vehicular accident 
traumatic event noted in a January 1994 VA psychiatric 
examination report; and the examiner did not render an 
opinion as to the etiology of the diagnosed psychiatric 
disorder (i.e., whether it was causally or etiologically 
related to service).  

Furthermore, although in response to the RO's April 199 
request, a May 1999 fax document indicated that the current 
service officer at the Daytona Beach, Florida, outpatient 
clinic did not have the audiotape in question, it was noted 
therein that another named service officer (who the 
appellant, in an October 1993 written statement, identified 
as the individual to whom he had given that audiotape) had 
been a service officer at the Daytona Beach outpatient clinic 
several years previously and was presently at the 
Jacksonville, Florida, outpatient clinic.  However, although 
his current telephone and fax numbers were also listed 
therein, there is no documentation in the claims folder that 
the RO attempted to contact that service officer at all in 
order to obtain the audiotape in question, or at least 
inquire as to its whereabouts.  Since the RO has not fully 
complied with the Board's October 1997 remand directives, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Additionally, recent documents submitted subsequent to the 
Board's remand indicate that appellant apparently is 
receiving Social Security Administration (SSA) benefits.  See 
a May 1996 SSA document, received in January 1998; and a 
September 1999 written statement from appellant.  Since such 
records may potentially be relevant and are not currently 
associated with the claims folder, the RO should attempt to 
obtain them.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), wherein the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) held that VA breached its statutory duty to assist 
by failing to obtain SSA records, in a service connection 
claim.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should contact directly the 
Medical Company, 97th United States Army 
General Hospital, Frankfurt, Germany and 
United States Army 4th General 
Dispensary, Darmstadt, Germany to request 
that they provide any records, such as 
military/civilian police investigative 
reports and hospital or ambulance 
records, which might substantiate the 
appellant's allegations that he was 
exposed to traumatic events while 
treating and transporting injured and 
dying accident victims via 
helicopter/vehicular ambulance to a 
Germany military hospital/dispensary 
(including two victims who allegedly died 
while being treated by him in an 
ambulance on his initial night working; 
and wounded soldiers returning from 
Vietnam).  

2.  The RO should obtain the audiotape 
that the appellant allegedly provided to 
a service officer at the Daytona Beach, 
Florida, outpatient clinic, including by 
contacting that service officer by all 
reasonable methods (See a May 1999 fax 
document, listing his last known address 
of record as the Jacksonville, Florida, 
outpatient clinic with telephone and fax 
numbers also listed therein); and the 
audiotape should be transcribed and 
associated with the claims folder.

3.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim and associate them 
with the claims folder.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.
4.  The RO should arrange another 
examination by a VA psychiatrist to 
determine the nature and etiology of any 
acquired psychiatric disorder presently 
manifested.  The examiner should review 
the entire claims folder and express an 
opinion, including degree of probability, 
as to:  (a) What is the approximate date 
of onset of any acquired psychiatric 
disorder that may be currently manifested 
and its etiology; (b) whether post-
traumatic stress disorder currently 
manifested; and (c) if post-traumatic 
stress disorder is currently manifested, 
is it etiologically related to 
appellant's active service?  
The examiner should express an opinion on 
the significance from a psychiatric 
standpoint, if any, of the diagnosis of 
an immature personality noted in the 
service medical records, and the history 
of preservice childhood traumatic events 
and post-service motor vehicular accident 
traumatic event noted in the January 1994 
VA psychiatric examination report.  The 
report of examination should contain a 
detailed rationale for the medical 
conclusions, including with regard to the 
sufficiency of the claimed stressors.  If 
medically indicated, a psychological 
examination, with appropriate testing, 
should be accomplished.  In making this 
determination, the examiner should 
utilize the nomenclature regarding post-
traumatic stress disorder set forth in 
the American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.125 (1999).  See also 
Cohen v. Brown, 10 Vet.App. 128, 139-142 
(1997).  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for post-traumatic 
stress disorder, under appropriate 
statutory and regulatory provisions.


When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


